        Case 1:18-cv-12312-KPF Document 21 Filed 03/13/19 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

LORD & TAYLOR LLC,

                          Plaintiff,
                                                    18 Civ. 12312 (KPF)
                   -v.-
                                                          ORDER
GREAT AMERICAN INSURANCE
COMPANY,

                          Defendant.

KATHERINE POLK FAILLA, District Judge:

      The Court appreciates the parties’ timely filing of their pre-conference

submissions. (Dkt. #19-20). Unfortunately, due to a scheduling conflict, the

initial pretrial conference, previously scheduled for March 20, 2019, is hereby

ADJOURNED to March 21, 2019, at 3:00 p.m., in Courtroom 618 of the

Thurgood Marshall Courthouse, 40 Foley Square, New York, New York.

      SO ORDERED.

Dated: March 13, 2018
       New York, New York

                                              KATHERINE POLK FAILLA
                                             United States District Judge
